                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SAAD BAHODA,

             Petitioner,                                    Case No. 17-cv-13505
                                                            Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

          Respondent.
__________________________________________________________________/

   OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
   HABEAS CORPUS (ECF #1), (2) DENYING A CERTIFICATE OF
 APPEALABILITY, AND (3) GRANTING PERMISSION TO APPEAL IN
                     FORMA PAUPERIS

      Petitioner Saad Bahoda is a state prisoner in the custody of the Michigan

Department of Corrections. On April 11, 2013, a jury in the Macomb County Circuit

Court found Bahoda guilty of assault with intent to do great bodily harm, Mich.

Comp. Laws § 750.84. The state trial court thereafter sentenced Bahoda as a habitual

felony offender to 3 to 15 years in prison to be served consecutively to a life sentence

for which he was on parole when the assault occurred.

      On October 26, 2017, Bahoda filed a petition for a writ of habeas corpus in

this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF #1.) The petition raises five

claims: (1) Bahoda was denied the effective assistance of counsel when his trial

attorney failed to request a self-defense jury instruction, (2) Bahoda was denied the
effective assistance of counsel when his trial counsel allowed fraudulent affidavits

to be submitted to the trial court in support of a pretrial motion, (3) Bahoda was

denied the effective assistance of counsel when his former attorney negotiated an

immunity agreement for a prosecution witness, (4) Bahoda was denied the effective

assistance of counsel when his appellate counsel abandoned an agreed-to evidentiary

hearing on Bahoda’s motion for a new trial, and (5) the trial court sentenced Bahoda

based on inaccurate information when it misapprehended the effect Bahoda’s

sentence would have on his prior life sentence, and the court impermissibly

considered facts not proven beyond a reasonable doubt in scoring the sentencing

guidelines. (See id.)

      The Court has carefully reviewed Bahoda’s claims and concludes that they

are without merit. Therefore, the Court DENIES the petition. The Court further

DENIES Bahoda a certificate of appealability. However, the Court GRANTS

Bahoda permission to appeal in forma pauperis.

                                         I

      In 2009, Bahoda was paroled from a life sentence that he was serving as the

result of a narcotics conviction in the Oakland County Circuit Court. The incident

giving rise to the conviction challenged here occurred during the evening of August

27, 2011. The Michigan Court of Appeals summarized the circumstances of the

offense and trial as follows:

                                         2
 
      Defendant’s conviction arose from an incident at a “hookah lounge”
      located next to a restaurant where defendant was attending a family
      function. Defendant left the restaurant, intervened in a fight between
      his nephew and Nadeem Edward, and ended up cutting Edward with a
      pocketknife. Defendant testified at trial that he used his knife against
      Edward in self-defense. Defendant filed two posttrial motions for a new
      trial based on ineffective assistance of counsel. One motion was filed
      by counsel and alleged that trial counsel, Steven Kaplan, was
      ineffective for failing to request a jury instruction on self-defense. The
      other motion was filed by defendant and alleged additional claims
      against Kaplan, as well as claims against two other attorneys, Robert
      Berg, who previously represented defendant, and Brian Legghio, who
      allegedly consulted defendant, but never represented him. The trial
      court denied both motions without conducting a Ginther hearing even
      though the parties had initially agreed to a Ginther hearing on the issue
      raised in counsel’s motion.

People v. Bahoda, 2016 WL 3267081, at *1 (Mich. Ct. App. June 14, 2016).

      After Bahoda was convicted, he pursued a direct appeal in the Michigan Court

of Appeals. His brief on appeal, filed by appellate counsel, raised the following

claims:

            I. The trial court abused its discretion in denying the
            motion for new trial on the basis of ineffective assistance
            of trial counsel where trial counsel inexplicably failed to
            request a self-defense instruction although the evidence
            supported it. Bahoda was denied his constitutional right to
            the effective assistance of counsel when trial counsel
            failed to request a self-defense instruction, which
            prejudiced Bahoda, entitling him to a new trial.

            II. Bahoda’s Sixth Amendment right to effective counsel
            was violated when attorney Robert Berg allowed forged
            affidavits to be submitted to the court in pretrial
            proceedings without having investigated them.


                                          3
 
            III. Bahoda was deprived of his Sixth Amendment right to
            the effective assistance of counsel when, over his
            objection, one of the prosecution’s chief witnesses was
            represented by an attorney who had previously consulted
            with Bahoda for charges directly related to this case, and
            Bahoda’s trial counsel (1) failed to object, (2) failed to
            request that the witness be disqualified from testifying,
            and (3) failed to request that the prosecutor’s office be
            disqualified, or at a minimum that the prosecutor on this
            case be disqualified. Further, the trial court abdicated its
            responsibility to hold a separate evidentiary hearing to
            ascertain the prejudice to [Bahoda’s] right to a fair trial
            when the issue was brought up in Bahoda’s pro per motion
            for an evidentiary hearing before trial.

            IV. The trial court abused its discretion in denying an
            evidentiary hearing when both the prosecutor and
            appellate counsel had agreed that a hearing was necessary
            to decide factual issues pertaining to ineffective assistance
            of counsel. Bahoda’s appellate counsel (D. Rust) was
            ineffective in requesting that the trial court decide the
            motion for a new trial without holding the evidentiary
            hearing that both prior appellate counsel and the
            prosecutor had agreed was necessary.

            V. Bahoda was sentenced on the basis of inaccurate
            information and in violation of due process where the
            effect of his 3 to 15 year prison sentence for the current
            offense was Bahoda’s return to prison for the rest of his
            natural life. Further, Bahoda is entitled to resentencing
            under People v. Lockridge.

(ECF #6-30 at Pg. ID 1206-08.)

      Bahoda filed a motion to remand along with his appellate brief, seeking a

hearing on his ineffective assistance of counsel claims, but the Michigan Court of

Appeals denied that motion in a standard order on February 1, 2016.

                                         4
 
      On June 14, 2016, the Michigan Court of Appeals affirmed Bahoda’s

convictions and sentence in an unpublished opinion. See Bahoda, 2016 WL

3267081. Bahoda then filed an application for leave to appeal in the Michigan

Supreme Court, raising the same claims as in his initial appeal. The Michigan

Supreme Court denied leave to appeal by form order. See People v. Bahoda, 892

N.W.2d 362 (Mich. 2017) (Table).

                                         II

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires federal courts to uphold state court adjudications on the merits unless the

state court’s decision (1) “was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the

United States,” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

“The question under AEDPA is not whether a federal court believes the state court’s

determination was incorrect but whether that determination was unreasonable—a

substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).




                                         5
 
                                         III

                                          A

                                          1

      Bahoda’s first four habeas claims assert that he was denied the effective

assistance of counsel by the various attorneys that represented him at different times

during state court proceedings. All of Bahoda’s claims of ineffective assistance were

adjudicated on the merits by the state courts during his direct appeal.

      Claims of ineffective assistance of counsel are subject to the two-prong

standard described in Strickland v. Washington, 466 U.S. 668 (1984). Strickland

asks: (1) whether counsel was deficient in representing the defendant; and (2)

whether counsel’s alleged deficiency prejudiced the defense so as to deprive the

defendant of a fair trial. See id. at 687. To satisfy the first prong of the Strickland

inquiry, a habeas petitioner must establish that his attorney’s representation “fell

below an objective standard of reasonableness,” and must overcome the “strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption that

… the challenged action ‘might be considered sound trial strategy.’” Id. at 688, 689.

The “prejudice” component of a Strickland claim “focuses on the question of

whether counsel’s deficient performance renders the result of the trial unreliable or

the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372

                                          6
 
(1993). Prejudice, under Strickland, requires showing that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694.

              Under AEDPA, claims of ineffective assistance of counsel are subject to a

“doubly deferential” standard of review. Cullen v. Pinholster, 563 U.S. 170, 190

(2011) (quotation omitted). “[T]he question” for this Court “is whether there is any

reasonable argument that counsel satisfied Strickland’s deferential standard.”

Harrington v. Richter, 562 U.S. 86, 105 (2011).

                                                               2

              Bahoda first claims that his trial attorney, Steven Kaplan, was ineffective for

failing to request a self-defense instruction. Bahoda argues that Kaplan should have

requested such an instruction because the evidence created a question of fact for the

jury as to whether Bahoda was in fear for his safety or for the safety of his sister

when he waived the knife out in front of him during the altercation in the parking

lot.1




                                                            
1
  In state court, Bahoda asserted that he was entitled to a self-defense instruction
both under common law and under Michigan’s Self-Defense Act. In the petition,
Bahoda limits his claim to entitlement to an instruction under the Self-Defense Act.
(See Pet., ECF #1 at Pg. ID 29-33.)
                                                               7
 
              The Michigan Court of Appeals considered this claim on direct appeal2 and

rejected it:

                             Although defendant testified that he acted in self-defense,
                             the law did not support a claim of self-defense at the time
                             of trial. Defendant apparently does not dispute that he used
                             deadly force. He contends that he was “justified in
                             possessing and using” his knife in self-defense because
                             Edward and his friends presented a threat of serious harm.
                             Under the common law, “[t]he necessity element of self-
                             defense normally requires that the actor try to avoid the
                             use of deadly force if he can safely and reasonably do so,
                             for example by applying nondeadly force or by utilizing
                             an obvious and safe avenue of retreat.” People v. Riddle,
                             467 Mich. 116, 119 (2002) (footnote omitted). This is
                             because if an attack can be safely avoided, the use of
                             deadly force is not necessary. Id. at 129. Because
                             defendant was in a public place and could have retreated
                             back inside the lounge, he could not have utilized the
                             common-law defense of self-defense.

                             The Self-Defense Act (SDA), MCL 780.971 et seq.,
                             modified the common-law duty to retreat. Under the SDA,
                             a person may use deadly force “with no duty to retreat” if
                             he (a) is not engaged in the commission of a crime, (b) is
                                                            
2
  When Bahoda presented this claim to the state trial court in his motion for a new
trial, the court rejected it on the basis that the evidence indicated that Bahoda was
the initial aggressor, and he therefore was not entitled to claim self-defense on that
basis. See People v. Dupree, 788 N.W.2d 399, 407 (Mich. 2010) (a person who acts
as the initial aggressor does not act in justifiable self-defense). Bahoda correctly
notes that while the prosecutor’s witnesses testified that Bahoda was the aggressor
during the altercation, Bahoda’s own testimony indicated that Edward and his two
friends confronted him when he exited the hookah lounge, thus creating a question
of fact for the jury as to whether Bahoda was the initial aggressor. Nevertheless,
while it may be true that the trial court erroneously determined that the trial record
conclusively showed that Bahoda was the initial aggressor, the Michigan Court of
Appeals relied on a different basis for rejecting Bahoda ineffective-assistance claim
on direct appeal.
                                            8
 
    in a place he has the legal right to be, and (c) “honestly and
    reasonably believes that the use of deadly force is
    necessary to prevent the imminent death of or imminent
    great bodily harm to himself . . . .” MCL 780.972(1)(a).

    While the SDA does not impose any duty to retreat, it does
    require that the defendant not be engaged in the
    commission of a crime. Here, defendant was engaged in
    the commission of a crime: he had a pocketknife concealed
    on or about his person, which was used as a dangerous
    weapon (CCW), MCL 750.227(1). While the SDA “does
    not diminish an individual’s right to use deadly force . . .
    in self-defense . . . as provided by the common law of this
    state in existence on October 1, 2006,” MCL 780.974, this
    Court had long ago rejected self-defense as a defense to
    CCW. People v. Townsel, 13 Mich. App. 600, 601 (1968).

    When the crime was committed, the common-law defense
    of self-defense had been recognized as a legitimate
    defense to the charge of felon in possession of a firearm,
    People v. Dupree, 486 Mich. 693, 712 (2010), and as of
    the time of trial, Dupree had been extended to a claim of
    self-defense under the SDA, People v. Guajardo, 300
    Mich. App. 26, 40 (2013), but those cases had not been
    extended to other possessory offenses such as CCW.
    Because defendant did not have a legally viable claim of
    self-defense, Kaplan was not ineffective for failing to
    request an instruction thereon. “Trial counsel’s failure to
    request an instruction inapplicable to the facts at bar does
    not constitute ineffective assistance of counsel.” People v.
    Truong (After Remand), 218 Mich. App. 325, 341 (1996).
    Further, while Kaplan could have argued for an extension
    of the law to CCW, which would in turn warrant an
    instruction on self-defense, “defense counsel’s
    performance cannot be deemed deficient for failing to
    advance a novel legal argument.” People v. Reed, 453
    Mich. 685, 695 (1996) (footnote omitted). Therefore,
    Kaplan was not ineffective for failing to request a self-
    defense instruction that was not available at the time of
    trial.
                                  9
 
Bahoda, 2016 WL 3267081, at *3-5.

      Bahoda is not entitled to habeas relief based upon the self-defense instruction

claim. As the Michigan Court of Appeals explained, at the time of Bahoda’s trial, a

defendant was not entitled to a self-defense instruction under the Self-Defense Act

where, as here, the defendant was engaged in the crime of carrying a concealed

weapon at the time he claims to have defended himself or others. It is well-

established that a defense attorney is not ineffective for failing to request an

instruction that his client is not entitled to receive. See, e.g., Mitzel v. Tate, 267 F.3d

524, 538 (6th Cir. 2001) (holding habeas petitioner was “unable to establish an

ineffective assistance of counsel claim with respect to his attorney’s failure to

request a jury instruction” where petitioner was not entitled to receive that

instruction at trial); Medley v. Conerly, 2011 WL 2604845, at *7 (E.D. Mich. June

30, 2011) (“Since [p]etitioner was not entitled to an adverse inference instruction,

his counsel was not ineffective for failing to request such an instruction, and

[p]etitioner has therefore failed to establish the first prong of the Strickland test”).

Thus, the Michigan Court of Appeals did not unreasonably reject Bahoda’s

ineffective-assistance claim based on his trial counsel’s failure to ask for a self-

defense instruction. See, e.g., Jones v. Rivard, 2014 WL 7096043, at *8 (E.D. Mich.

Dec. 12, 2014) (counsel not ineffective for failing to request self-defense instruction


                                            10
 
where state court determined that habeas petitioner was not entitled to protection of

Self-Defense Act under facts of the case).

      In the petition, Bahoda highlights that after his trial, the Michigan Supreme

Court held that a defendant could assert a self-defense defense to the charge of

carrying a concealed weapon (“CCW”). See People v. Triplett, 878 N.W.2d 811

(Mich. 2016). Bahoda insists that this change in the law underscores that (1) he

(Bahoda) may not have been guilty of CCW because he would have had a self-

defense defense to that charge, (2) he was thus entitled to a self-defense instruction

under the Self-Defense Act, and (3) Kaplan should have requested a self-defense

instruction. The Court disagrees. At the time of Bahoda’s trial, “self-defense [was]

not a defense to CCW.” People v Townsel, 164 N.W.2d 776, 777 (Mich. App. 1968).

Generally, trial counsel is not charged with anticipating a change in the law when

requesting jury instructions, and here it was not unreasonable for Kaplan not to have

anticipated the change in self-defense law. Indeed, even after Bahoda’s trial, the

Michigan Court of Appeals held in a published opinion that the Self-Defense Act

did not apply when the defendant was engaged in the crime of carrying a concealed

weapon. See People v. Triplett, 870 N.W.2d 333 (Mich. App. 2015) rev’d Triplett,

878 N.W.2d 811. Thus, Bahoda has not shown that Kaplan was ineffective for failing

to request a self-defense instruction.



                                         11
 
      Finally, the Court notes that Bahoda appears to take issue with the Michigan

Court of Appeals’ determination that he was committing the crime of CCW at the

time he claims to have acted in self-defense. But this Court will not second-guess

the state court’s interpretation and application of state law. See Estelle v. McGuire,

502 U.S. 62, 68, 72 (1991). And to the extent that Bahoda argues that the state court

erroneously found the facts related to whether he was committing the crime of CCW,

he    has    not    shown     that    the       challenged   factual   findings   were

“based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding,” and thus he is not entitled to habeas relief.

28 U.S.C. § 2254(d)(1).

                                            2

      Bahoda next claims that another attorney who represented him prior to trial,

Robert Berg, rendered ineffective assistance of counsel when Berg failed to ascertain

that affidavits executed in support of a motion for a pretrial line-up procedure were

fraudulently obtained. Bahoda states that he was not involved in the procurement of

the false affidavits, but that presentation of the affidavits resulted in the prosecutor

obtaining leverage against his ex-girlfriend, Natalie Allie, who was allegedly

involved in the affidavit scheme. Bahoda argues that because Allie had potential

criminal exposure as a result of the affidavit scheme that Berg failed to detect, she

was compelled to testify against him at trial in exchange for immunity. Bahoda

                                            12
 
reasons that if Berg had investigated the matter before filing the line-up motion, Allie

would never have been compelled to testify against Bahoda at trial.

       The Michigan Court of Appeals reviewed this claim on direct appeal and

rejected it:

               Defendant also argues that Berg made a serious error by
               presenting the false affidavits because it turned out that
               Allie was involved in their procurement. According to
               defendant, that in turn led to the possibility that Allie could
               be criminally charged and it was only due to a grant of
               immunity that she testified against defendant. Defendant
               has not shown that he was prejudiced by the alleged error.
               There is nothing to indicate that Allie would not have
               testified against defendant but for the alleged grant of
               immunity and the testimony she provided established only
               that defendant was at the restaurant, that he went to the
               lounge after being informed that his nephew needed his
               help, and that he later left and went home, which
               corresponds with defendant’s own testimony. Allie had no
               information regarding what happened when defendant
               went to the lounge and thus her testimony did not disprove
               or otherwise call into question defendant’s testimony that
               he acted in self-defense, or Kaplan’s argument that
               defendant lacked the requisite intent to commit murder or
               inflict great bodily harm.

               We also reject any suggestion that defendant was
               prejudiced, not by the fact that Allie testified against him,
               but by the fact that her decision to testify “completely
               eliminated the possibility of a ‘misidentification’
               defense.” Apart from the fact that this contention is
               completely contrary to defendant’s claim that self-
               defense, not misidentification, was the “real defense,”
               defendant does not clearly explain how the prosecutor’s
               decision to call Allie prevented him from claiming
               misidentification as a defense. Nor does defendant clearly
               explain how this rendered Berg’s representation
                                            13
 
            ineffective. While Berg revealed the existence of the
            affidavits by using them to support his motion for a lineup,
            defendant does not contend and has not shown that but for
            Berg’s action, the false affidavit scheme would not have
            been discovered. Further, Berg had withdrawn from the
            case long before Allie obtained the alleged grant of
            immunity and it was Kaplan who apparently decided
            against using the misidentification defense that Berg had
            contemplated. Therefore, the record does not support
            defendant’s claim of ineffective assistance of counsel
            against Berg.

Bahoda, 2016 WL 3267081, at ** 2-3.

      The Michigan Court of Appeals’ decision was not an unreasonable application

of Strickland. Bahoda has not shown or clearly explained how he suffered prejudice

from Berg’s alleged ineffective assistance. Bahoda claims that the affidavit scheme

allowed the prosecutor to compel Allie to testify against him, but Allie’s testimony

was limited to an acknowledgment that she was with Bahoda prior to the incident

and that Bahoda was called away to help his nephew. She did not testify about the

affidavit scheme, she denied seeing Bahoda at the relevant time, and she did not

testify that Bahoda made any incriminating statements. Accordingly, Bahoda has

not sufficiently shown how Allie’s testimony, even if compelled due to an error by

Berg, meaningfully supported the prosecution’s case and/or had any real prejudicial

impact on his defense. Bahoda is therefore not entitled to habeas relief on this

ground.



                                        14
 
                                           3

       Bahoda’s next allegation of ineffective assistance of counsel concerns an

alleged conflict of interest by attorney Brian Legghio. Bahoda says he consulted

with Legghio prior to trial but did not retain Legghio. Legghio later represented

Allie and negotiated an agreement giving her immunity in exchange for her trial

testimony (at Bahoda’s trial) on behalf of the prosecution. (The immunity agreement

gave Allie protection from possible liability in connection with the false affidavit

scheme described above.) Bahoda argues that Legghio had an actual conflict of

interest at the time he negotiated Allie’s immunity agreement because Legghio had

previously consulted with Bahoda. Bahoda insists that Legghio improperly aided

the prosecution by arranging for Allie to testify against him. Bahoda contends that

Kaplan, Bahoda’s trial counsel, should have moved to suppress Allie’s testimony as

a result of Legghio’s alleged conflict.

       The Michigan Court of Appeals considered this claim on direct review and

rejected it:

               Defendant also argues that Kaplan was ineffective because
               he failed to raise the fact that Legghio had a conflict of
               interest, and failed to move to preclude Allie from
               testifying or to disqualify the prosecutor due to that
               conflict of interest. The record shows that defendant
               consulted Legghio on one occasion several months before
               trial, but did not retain him. Defendant contends that
               Legghio later represented Allie and secured a grant of
               immunity for her in exchange for her testimony, and that
               the rules against conflicts of interest prevented Legghio
                                            15
 
    from representing Allie after having consulted with
    defendant and this fact should have been brought to the
    trial court’s attention.

    An issue of counsel’s conflict of interest implicates a
    defendant’s right to the effective assistance of counsel.
    Cuyler v. Sullivan, 446 U.S. 335, 349-350 (1980). “In
    order to establish a violation of his Sixth Amendment
    rights, a defendant must establish that an actual conflict of
    interest adversely affected his lawyer’s performance.” If
    such a showing is made, the defendant “need not
    demonstrate prejudice in order to obtain relief.” Id. at 349-
    350.

    At the time Legghio consulted with defendant, he did not
    have a conflict of interest. Legghio allegedly had a conflict
    of interest at the time he represented Allie, but he did not
    represent defendant at that time; defendant was
    represented by Kaplan. In fact, Legghio never represented
    defendant. Even a case suggesting that a conflict of
    interest could arise from the fact that defense counsel was
    consulted but not retained by a witness involved a situation
    in which the defendant was represented by the lawyer who
    had been consulted by the witness. Freund v. Butterworth,
    165 F3d 839, 856 (11th Cir. 1999) (alleged conflict of
    interest where defense counsel’s firm was previously
    consulted by a res gestae witness regarding an unrelated
    matter). Further, defendant has not shown that Legghio’s
    alleged conflict of interest adversely affected Kaplan’s
    performance such that Kaplan was rendered ineffective.

    Defendant contends that Kaplan was ineffective for failing
    to raise Legghio’s conflict of interest because Legghio
    arranged for Allie to testify against defendant regarding
    “suspected witness tampering,” i.e., the phony-affidavit
    scheme, in exchange for immunity, which “had
    devastating consequences for Mr. Bahoda’s defense” such
    that Kaplan should have moved to exclude “Allie’s
    harmful testimony.” The only harmful testimony Allie
    could have offered is that defendant was involved in the
                                16
 
           false affidavit scheme. But Allie never offered such
           testimony at trial and her actual testimony was consistent
           with defendant’s own testimony that he was at the
           restaurant, went to the lounge, and later went home.
           Therefore, the alleged conflict of interest that resulted in
           Allie testifying for the prosecution did not prejudice
           defendant.

           Defendant contends that through investigation of the false
           affidavit scheme, the prosecutor secured Allie’s
           cooperation and threatened to reveal the scheme at trial
           and file additional charges against defendant “unless he
           limited his trial defense.” This claim is not supported by
           the record. When the affidavits were first presented, the
           trial court and Berg both agreed that they would be
           admissible at trial for impeachment purposes, while the
           prosecutor argued that they were admissible as substantive
           evidence as well. Later, both defendant and his attorney
           moved to exclude the evidence. Counsel’s motion was
           denied before trial. At trial, Kaplan advised the court that
           “in light of our defense,” the evidentiary hearing was not
           necessary. He later stated that “in light of our defense in
           this case, the prosecution will not be introducing evidence
           regarding the alleged witness tampering and
           intimidation.” The prosecutor added, “I think we had made
           a record last Thursday at the final pretrial and that the
           statements by the defense are still accurate today, and it’s
           going to be . . . yes, I did it. It’s just the level of intent that
           they’re attacking rather than who did.” At best, this
           suggests that the parties may have had an agreement that
           the prosecution would not introduce evidence regarding
           the false affidavit scheme and implicate defendant in that
           scheme if defendant did not use the affidavits to impeach
           the prosecution’s witnesses regarding their identification
           of defendant, not that the prosecution somehow forced
           defendant to give up his defense of misidentification.

Bahoda, 2016 WL 3267081, at ** 4-5.


                                           17
 
      The Michigan Court of Appeals’ decision was not an unreasonable application

of Strickland. As explained immediately above, Bahoda has not sufficiently shown

how Allie’s testimony at trial meaningfully caused him prejudice. He has therefore

not shown how he is entitled to habeas relief related to her testimony at trial.

      Bahoda argues that the Michigan Court of Appeals should have presumed

prejudice under Cuyler v. Sullivan, 446 U.S. 335, 345-50 (1980). In that decision,

the Supreme Court held that prejudice is presumed if counsel is burdened by an

actual conflict of interest. But the presumption of prejudice applies only if the

defendant demonstrates that his counsel “actively represented conflicting interests”

and that “an actual conflict of interest adversely affected his lawyer’s performance.”

Id. at 350. The Supreme Court has only applied the this presumption of prejudice “in

the case of a conflict of interest arising from multiple concurrent representation of

defendants.” Jalowiec v. Bradshaw, 657 F.3d 293, 314-15 (6th Cir. 2011).

      Here, while Bahoda had one meeting with Legghio, Bahoda did not retain

him. While Legghio thereafter represented Allie, that representation did not occur

while he also represented Bahoda. There was no concurrent representation of

conflicting interests, and thus the Michigan Court of Appeals did not unreasonably

fail to presume prejudice. See Stewart v. Wolfenbarger, 468 F.3d 338, 351 (6th Cir.

2006) (“This Court has consistently held that, for Section 2254 cases, the Cuyler

standard does not apply to claims of conflict of interest other than multiple

                                          18
 
concurrent representation.”). Bahoda is therefore not entitled to habeas relief on this

ground.

                                          4

      Bahoda’s final claim of ineffective assistance of counsel concerns his

appellate counsel, Daniel Rust, who, Bahoda says, abandoned the claim for an

evidentiary hearing on his motion for new trial. The Michigan Court of Appeals

considered this claim on direct review and rejected it on the ground that an

evidentiary hearing was not required because the claims could be resolved based on

the existing record:

             As noted, the parties had initially agreed to a Ginther
             hearing on counsel’s motion for a new trial. The hearing
             was delayed for more than a year because several attorneys
             appointed to represent defendant on appeal were allowed
             to withdraw. By the time the matter came before the trial
             court, appellate counsel asked that the court rule on the
             basis of the briefs alone. The parties ultimately agreed to
             have the trial court determine whether a hearing was
             necessary to resolve the issues raised in the motions, and
             the trial court determined that they lacked merit, and
             tacitly concluded that a Ginther hearing was not necessary.
             And, because defendant’s claims of ineffective assistance
             of counsel lack merit, further factual development of the
             record was unnecessary. Therefore, the trial court did not
             abuse its discretion in declining to hold an evidentiary
             hearing, People v. Unger, 278 Mich. App. 210, 217
             (2008), and appellate counsel was not ineffective for
             failing to demand a hearing.

Bahoda, 2016 WL 3267081, at *7.


                                          19
 
      Bahoda continues to argue that an evidentiary hearing was necessary for him

to develop facts to show how he was prejudiced by his attorneys’ ineffectiveness.

But Bahoda has failed to proffer any specific evidence that he wished to present at a

hearing. Instead, he merely states that “there were numerous factual issues which

required development before the trial court.” (Pet., ECF #1 at Page ID 59.) In the

absence of a specific offer or proof as to what he could have presented in order to be

entitled to the relief he seeks, the Court declines to grant Bahoda habeas relief on

this ground. Without such an offer, Bahoda has failed to demonstrate prejudice. The

Court further declines to grant habeas relief on this ground because Bahoda has not

shown that Rust’s decision to have the state court rule on the motions based upon

the papers was objectively unreasonable. Finally, Bahoda has not shown that the

Michigan Court of Appeals erred when it concluded that all of Bahoda’s ineffective

assistance claims were properly resolved without an evidentiary hearing.

                                          B

      Bahoda’s last claims in the petition relate to his sentencing. Bahoda first

asserts that the state trial court sentenced him based on inaccurate information when

it failed to apprehend that as a result of his conviction in this case, Bahoda would be

returned to prison to serve the remainder of the life sentence for which he was on

parole at the time of this offense. The Michigan Court of Appeals considered this

claim on direct review and rejected it:

                                          20
 
            First, he argues that he was sentenced on the basis of
            inaccurate information, or the trial court misapprehended
            the law, because the trial court erroneously believed that
            defendant would be required to serve a lesser sentence, of
            approximately two to four years, on his prior conviction.
            We reject this argument because there is nothing in the
            record to suggest that the trial court considered how much
            time defendant would serve on his prior conviction when
            passing sentence. Instead, that issue was only discussed in
            the context of a possible plea before trial. Additionally,
            both defendant and his attorney advised the court that
            defendant may not be required to complete his life
            sentence and “error requiring reversal cannot be error to
            which the aggrieved party contributed by plan or
            negligence.” People v. Griffin, 235 Mich.App 27, 46; 597
            NW2d 176 (1999). Most significantly, defendant and his
            attorney disagreed on how much time defendant would
            have to serve on his life sentence and, at the end of the
            discussion, the trial court recognized that defendant was
            going back to prison for the parole violation even though
            it did not know how long defendant would serve for that
            violation. At sentencing, the court sentenced defendant for
            assault with intent to do great bodily harm conviction,
            without any comment on how much time defendant would
            be required to serve for his parole sentence. Therefore,
            defendant has not shown a right to relief on this ground.

Bahoda, 2016 WL 3267081, at *7.

      This decision was not unreasonable. The Court has reviewed this claim of

error related to Bahoda’s sentence and disagrees with Bahoda that the trial court

sentenced him based on inaccurate information and/or a misunderstanding of his

sentence. Bahoda has therefore not shown an entitlement to habeas relief on this

ground.


                                        21
 
      Bahoda next argues that the state trial court violated his Sixth Amendment

jury trial rights by scoring the sentencing guidelines based on facts not admitted by

him nor found beyond a reasonable doubt by a jury. The Michigan Court of Appeals

considered this claim on direct review and concluded that Bahoda was not entitled

to any relief because he could not show prejudice as a result of the alleged error:

             Second, defendant argues that his sentence was based on
             impermissible judicial fact-finding, contrary to People v.
             Lockridge, 498 Mich. 358; 870 NW2d 502 (2015). The
             trial court addressed and decided this issue when
             considering    defendant's     post-sentencing    motion.
             Therefore, we consider this issue preserved. People v.
             Stokes, 312 Mich.App 181, 192, 198; 877 NW2d 752
             (2015).

             The core holding of Lockridge is that the sentencing
             guidelines are unconstitutional to the extent that they
             “require judicial fact-finding beyond facts admitted by the
             defendant or found by the jury to score offense variables
             ... that mandatorily increase the floor of the guidelines
             minimum sentence range[.]” Lockridge, 498 Mich. at 364.
             To remedy this constitutional violation, the Court severed
             MCL 769.34(2) to the extent that it makes the guidelines
             mandatory. Id. at 391. Although the guidelines are no
             longer mandatory, “they remain a highly relevant
             consideration in a trial court's exercise of sentencing
             discretion” and thus the trial court must still score the
             guidelines and “consult the applicable guidelines range
             and take it into account when imposing a sentence.” Id. at
             391–392.

             We agree that defendant's 10–point score for OV 3,
             “bodily injury requiring medical treatment occurred to a
             victim,” MCL 777.33(1)(d), was based on judicial fact-
             finding because defendant's conviction of assault with
             intent to do great bodily harm less than murder did not
                                        22
 
    require the jury to find either that defendant actually
    caused bodily injury, see People v. Dillard, 303 Mich.App
    372, 378; 845 NW2d 518 (2013), or that any injury
    sustained by the victim necessitated medical treatment,
    and these facts also were not admitted by defendant.
    Further, but for judicial fact-finding in scoring OV 3,
    defendant would be in OV Level III (25 to 35 points),
    instead of OV Level IV (35–49 points), and his sentencing
    guidelines range would be 10 to 23 months (or 10 to 28
    months as a second-offense habitual offender), instead of
    19 to 38 months (or 19 to 47 months as a second-offense
    habitual offender). MCL 777.21(3)(a); MCL 777.65.
    Because the trial court sentenced defendant before
    Lockridge was decided, when application of the guidelines
    was mandatory, and judicial fact-finding in the scoring of
    OV 3 increased the floor of defendant's sentencing
    guidelines range, defendant has shown a Sixth
    Amendment violation. However, we conclude that
    defendant is not entitled to appellate relief.

    The remedy for a Lockridge violation is to remand the case
    to the trial court to determine whether it would have
    imposed a materially different sentence but for the
    constitutional error (i.e., whether the court would have
    imposed a different sentence knowing that the guidelines
    are advisory, and not mandatory). Lockridge, 498 Mich. at
    395–398; Stokes, 312 Mich.App at 198-199. In this case,
    that determination has already been made. The trial court
    had the opportunity to reconsider its sentence when
    deciding defendant's post-sentencing motion, which was
    heard after Lockridge was decided. The court noted that
    “defendant's sentence in this matter was calculated on the
    basis of offense variables calculated in violation of the
    Sixth Amendment pursuant to the holding in Lockridge.”
    It concluded, however, that “[n]otwithstanding the fact
    that the guidelines were advisory, the Court finds that the
    sentence suggested by the guidelines was reasonable,” and
    it stated that “even if the Court had recognized the
    guidelines as advisory only at the time it imposed
    defendant's sentence, the Court would nevertheless have
                                 23
 
            rendered the same sentence in this case.” Because the trial
            court has already re-evaluated defendant's sentence in
            light of Lockridge and determined that it would not have
            imposed a different sentence if it had known that the
            guidelines were only advisory, and not mandatory,
            defendant is not entitled to any additional relief.

Bahoda, 2016 WL 3267081, at *7.

      The Michigan Court of Appeals’ decision was not unreasonable. It is true, as

Bahoda argues, that Michigan’s mandatory sentencing guideline regime in effect at

the time of his sentencing was later declared unconstitutional and in violation of

clearly established federal law. See Robinson v. Woods, 901 F.3d 710, 716-18 (6th.

Cir. 2018) (“At bottom, Michigan’s sentencing regime violated Alleyne’s prohibition

on the use of judge-found facts to increase mandatory minimum sentences”).

However, when the state trial court denied Bahoda’s motion for reconsideration of

the denial of his motion for new trial, it said that it would have imposed the same

exact sentence had the guidelines been merely advisory. (See ECF #7-3.) The

Michigan Court of Appeals affirmed Bahoda’s sentence on that basis, and that

holding was not unreasonable. Accordingly, Bahoda is not entitled to habeas relief

on this ground.

                                        IV

      In order to appeal the Court’s decision, Bahoda must obtain a certificate of

appealability. To obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. See 28 U.S.C. §
                                     24
 
2253(c)(2). To demonstrate this denial, the applicant is required to show that

reasonable jurists could debate whether the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). A federal district court may grant or deny a certificate of appealability when

the court issues a ruling on the habeas petition. See Castro v. United States, 310 F.3d

900, 901 (6th Cir. 2002).

      Here, jurists of reason would not debate the Court’s conclusion that Bahoda

has failed to demonstrate entitlement to habeas relief with respect to any of his

claims because they are all devoid of merit. Therefore, the Court will DENY Bahoda

a certificate of appealability.

      Finally, although this Court declines to issue Bahoda a certificate of

appealability, the standard for granting an application for leave to proceed in forma

pauperis on appeal is not as strict as the standard for certificates of appealability.

See Foster v. Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002). While a

certificate of appealability may only be granted if a petitioner makes a substantial

showing of the denial of a constitutional right, a court may grant in forma pauperis

status if it finds that an appeal is being taken in good faith. See id. at 764-65; 28

U.S.C. § 1915(a)(3); Fed. R.App.24 (a). Although jurists of reason would not debate

this Court’s resolution of Bahoda’s claims, an appeal could be taken in good faith.

                                          25
 
Accordingly, the Court GRANTS Bahoda permission to proceed in forma pauperis

on appeal.

                                             V

      Accordingly, for the reasons stated above, the Court 1) DENIES WITH

PREJUDICE Bahoda’s petition for a writ of habeas corpus (ECF #1); 2) DENIES

Bahoda a certificate of appealability, and (3) GRANTS Bahoda permission to

proceed in forma pauperis on appeal.

      IT IS SO ORDERED.
 
                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 27, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 27, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                        26
 
